                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                           EASTERN DIVISION



ROBERT STEVEN AMAYA,                     No. ED CV 17-00833-DSF (DFM)

          Petitioner,                    Order Accepting Report and
                                         Recommendation of United States
             v.                          Magistrate Judge

RAYMOND MADDEN,

          Respondent.



      Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
records on file herein, and the Report and Recommendation of the United
States Magistrate Judge. Further, the Court has engaged in a de novo review of
those portions of the Report and Recommendation to which objections have
been made. The Court accepts the report, findings, and recommendations of
the Magistrate Judge.
      IT IS THEREFORE ORDERED that Judgment be entered denying the
Petition with prejudice.


DATED: September 4, 2019

                                    Honorable Dale S. Fischer
                                    UNITED STATES DISTRICT JUDGE
